OFFICE OFTHE         ATTORNEY   GENERALOFTEXAS




Ron.   Wayne   lsfevm
County XuQltor
Clay County
Henrietta, '2~x118
Dear SirI




                                                   on tha above stated

                                              allfollow8:




                                   21   Of   the   State   UOIlBtitUtiOn




          Tha above quoted provision of the aonatltution
hes been construed as not preoarlblne:the duties of the
Qlatriat attoruay nor any dutlaa ior aounty attorneys
other thaa swh QB are required to be perfcrmod for tha
state. Xor doss It gclvethe county attorney authority
to institutea proooaQL% unless he ia given that power
Ron. Kayae Lefevre, Page 2


by atatute. The tern *dutlesn aa used In the aonatltu-
tfonal provision above set forth has been dealarm to
aomprehend the further idea of power or authority; and
hsaoe the county attoraey la aaid to have no authority
to pexfoxm any aot in respeot to which no duty haB been.
made to Qevolve upon hh    Spencer ~8. CfilvestonCounty,
56 Tex. 384; 7Cexl%rYa. State, 241 S.W. 231; Eunoan vu.
State, 67 SIT903.
          T&8 respectire dUti8S of the dlatriot     and county
attorneys in arimfnal~prr~eQluge ara dealaxwd by~atatute,
namely, Article 25-32, Code of Grim. Pm.,       lnaluslva.
          7he chief purpose of the constitution,in oreat-
lng the Ofif& of dlotrlot attorney and county attOn?ey,
was to make it the r&n fuuctlm of these offioers   to
pronecute orlzlnal oases, es stated by the SuprerneCourt
In the 0880 of 3rady vs. Brooks, 29 I301052. However, the
Leglolature has irm tLne to tine ooaferr8Q additloual
dutlee upon the county and distrlot attorneys, but no
authority 1s found in the stehutes that mylkesIt the duty
of the aouuty attorney to represent the county in ooudmna-
tion pmoeediags in cases where the oouatp 1s eithr the
plaintiff or the dSfendt?lt.
          On September 11, 1934, th5.adepartment held.ln
effaot in an opinion written by Eon. Julius y. Franki, Assis-
tant Attorney General, addressed to Eon. 0. C. Flshar, Couatp
Attorney, Zan Angelo, Texas, that the oouaty oanralsaloaem~
court ha8 the implied Buthorlty as general mnager of county
business, to retain private oounsel in tho proaeoutlon o?
civil suits Involving county matters geaerally. And fur-
ther holding that there are nc statutory provlsfana maklng
it the duty of the oounty attorney to represent the couuty
in ooademaationprooesdiuga or trespass to try title and
in&motion suits, and that the oouuty ommlssloners* oourt
wuld haoe the authority t0 epprOprist8 Out Of th8 g8118ti
funQ o? the county to pay the attorneys hired to represent
the County In auoh prooeaQln@.
          In the oases of Jones YS. Peltnan, 171 S.W. 2S7 ahd
LattUnore vs. Tarrant County, 124 SW 2011,it was held that
the ocmmlesloaers*court may lawfully employ the county
attorney to represent the interest of their oounty in my oauae
where such duty Is not enjolneQ upon him by law.
          You are respeotfullyadvised that it Is the
opinion oi this departneat that the statutes lmpcee ao
duty upon the oouaty attorney to represent the aounty
in oondematlon prOa08di5g.8.  You are further advised
that the oamlslrlonars*court may coatraat tith the oouaty
attorney to represent the county la oondeumtlon prooeed-
lngs And compensatehk as ger oontrsat.
            Trusting that the foregoirl(l
                                       answer8 your lnqulry,
we l-Gain